     8:19-cv-00340-RGK Doc # 52 Filed: 07/16/20 Page 1 of 1 - Page ID # 159




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,                                                  8:19CV340

                    Plaintiff,
                                                           MEMORANDUM
       vs.                                                  AND ORDER

SOCIAL SECURITY ADMINISTRATION,
and ANDREW M. SAUL, Commissioner of
Social Security Administration;

                    Defendants.


       The court is in receipt of correspondence from Plaintiff, dated July 12, 2020,
in which she requests that copies of documents filed in this matter be provided to
her at no cost because she is proceeding in forma pauperis.1 Treated as a motion, the
request will be denied.

       The statutory right to proceed in forma pauperis does not include the right to
receive copies of documents without payment. 28 U.S.C. § 1915; see also Haymes
v. Smith, 73 F.R.D. 572, 574 (W.D.N.Y.1976) (“The generally recognized rule is
that a court may not authorize the commitment of federal funds to underwrite the
necessary expenditures of an indigent civil litigant’s action.”) (citing Tyler v. Lark,
472 F.2d 1077, 1078 (8th Cir.1973)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for copies (Filing 51)
is denied.

      Dated this 16th day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge

      1
       The clerk of the court has previously advised Plaintiff of the required
payment.
